Appeal by claimant from decision denying an award. A gun was being built in the employer’s shop. Claimant had invented the gun. His financial backers paid the employer for the work being done thereon by mechanics. Claimant had been at the plant overseeing the making of the gun. This had continued for five years. About two weeks before the injury claimant was employed by the owner of the plant as foreman. The gun exploded while claimant was inspecting it, and the injury resulted. The evidence sustains the finding that claimant’s work for the employer did not include work upon or inspection of the gun which he had invented. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.